Citation Nr: 1440311	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  02-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran had active duty for training from April 1973 to January 1974.  

This matter originally came before the Board of Veterans' Appeals (Board) from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In an August 2002 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran postponed a scheduled hearing in April 2004 with good cause but failed to appear as scheduled in July 2004 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The Board in part denied service connection for a right ankle disability in August 2005.  The Veteran appealed the decision to the U. S. Court of Appeals for Veteran's Claims (Court).  In an April 2007 Order, the Court vacated the Board's decision and remanded the appeal for compliance with the instructions in a Joint Motion for Partial Remand.  

In July 2007, the Board remanded the Veteran's claim for further development.  In March 2008 the Board again denied the claim, and the Veteran again appealed to the Court.  In a July 2009 Memorandum Decision, the Court vacated the March 2008 decision and remand the claim for further adjudication consistent with the Decision.  

In April 2010, the Board again remanded the appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Notwithstanding the long pendency of this appeal, regrettably, another remand is required because the only medical opinions of record are insufficient to decide the claim.  38 C.F.R. § 3.159 (c)(2013).  Further, the AOJ sought additional authorization from the Veteran to recover additional identified evidence simultaneously with issuance of the most recent supplemental statement of the case and returned the appeal to the Board prior to the expiration of the allotted time for the Veteran to respond.  

The Veteran credibly reported that he twisted his right ankle during basic training in June 1973.  In statements in February and April 2008, the Veteran's current and ex-spouse reported their observations and knowledge of the Veteran's ankle injury.  Service treatment records other than his enlistment physical examination have not been recovered, and the Veteran's description of his treatment is inconsistent.  In a September 2001 Questionnaire About Military Service (National Archives Form 13075), the Veteran reported that he fractured his ankle in two places and underwent a tendon transfer procedure in July 1973.  However, in an August 2002 substantive appeal, the Veteran noted that no X-rays were obtained and a medic only wrapped the ankle and provided crutches.  He reported to a VA examiner in March 2012 that he used crutches for one week and completed all training on time.  He later maintained and operated heavy vehicles in civilian life and in the National Guard but asserted that he experienced ankle discomfort and was treated by a private physician in the 1970s.   

Following a shipyard workplace injury in June 1982, the Veteran reported to his private physician that he experienced recurrent ankle twists and instability for the previous three years.  He reported an unspecified injury 10 years earlier that the physician found to be "questionable;" however, the physician did note evidence of an old ligamentous injury.  The Veteran underwent two surgical procedures to stabilize the joint and remove spurs in July and December 1982.  Therefore, for the purposes of further development, the Board will presume that the Veteran did experience a twisting or sprain of the right ankle during service but that an injury was not sufficiently severe so as to delay his successful and timely completion of active duty for training or preclude subsequent National Guard service or civilian work in a shipyard.   

A VA medical opinion provided in October 2007 was found by the parties to A Joint Motion for Partial Remand to be inadequate because the examiner provided a negative opinion based on an inaccurate factual background; specifically, that no injury occurred because there was no medical record evidence of treatment in service even though no service treatment records of any king had been recovered.     

Another medical examination and opinion was obtained in March 2012 that the Board finds insufficient to decide the claim.  The Board requested that the physician presume the injury in service had occurred as reported by the Veteran.  The physician noted a review of the claims file and the Veteran's description of his service injury and treatment.   The physician noted a reduced range of motion with pain on motion but no joint laxity or instability.  The physician diagnosed arthritis and concluded that the current arthritis was not caused by the injury or other aspect of service with no rationale other than that the Veteran had arthritis in other joints.  The physician did not explain whether any injury in service had resolved without residual damage or weakness so as to permit the Veteran to continue his military training on time and pursue jobs requiring mobility and vehicle operation.  The physician did not explain whether the current multi-joint arthritis was caused by other factors such as the workplace accident or aging.  The physician did not address whether there was likely ligament damage or instability with on onset in service (as noted as an "old ligamentous injury") and gradual degradation leading to corrective surgical procedures in 1982 and whether this history was the cause for later development of arthritis.  Therefore an addendum opinion with more specific rationale is necessary to decide the claim.   

In March 2014, the Veteran submitted an Authorization to Release Information (VA Form 21-4142) for VA to obtain records of care by a private physician.  The Veteran failed to note the dates he received this care, but the physician's location is consistent with the Veteran's residence in the 1970s and therefore may be relevant to a continuity of symptoms after service.  In May 2014, the physician's institution responded that the authorization document was in compatible with its procedures and requested resubmission.  On the same day as the issuance of the June 2014 supplemental statement of the case, the RO also notified the Veteran and requested another authorization.  As VA initiated additional development of potentially relevant evidence, follow up is necessary to make reasonable efforts to obtain the identified records and if necessary to explain to the Veteran why recovery was not successful.  38 U.S.C.A. § 5103A (West 2002).   

Accordingly, the case is REMANDED for the following action:

1.  If properly authorized, assist the Veteran in obtained records of medical care as indicated by the Veteran in his March 2014 and any updated VA Forms 21-4142.  Associate any records received with the claims file or provide the Veteran with an explanation of the efforts taken to obtain the records and why they were unsuccessful. 

2.  Request that the Veteran identify any sources and dates of VA medical care for residuals of a right ankle disability.  If identified, request the records and associate any records received with the paper or electronic claims files. 

3.  Then, obtain an addendum opinion from the physician who performed the examination in March 2012 or from another qualified examiner.  If necessary, afford the Veteran a VA examination for a right ankle disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Provide the examiner with access to any electronic claims files.  Request that the examiner review the paper and electronic files including the Veteran's lay statements regarding the injury, treatment after service including records of any post-service treatment in the 1970s, the 1982 surgery and notation of an old ligamentous injury, and the VA examinations and opinions in October 2007 and March 2012 and note the review in an examination report.  

For the purposes of the examination and opinion, the examiner must assume that the Veteran sustained a twisting injury of his right ankle in service and was treated with a wrap and crutches for one week with no X-rays and that he returned to and completed recruit and infantry training on time.   Request that the examiner provide answers to the following questions: 

a.  If the Veteran's account of having sustained an ankle injury in service were to be accepted, is it at least as likely as not (at least a 50 percent probability) that any current ankle disorder is a residual of such an injury?

b.  Did any injury in service likely resolve without residual damage or weakness so as to permit the Veteran to continue his military training on time and pursue jobs requiring mobility and vehicle operation, or would the Veteran have been capable of these activities despite any residual abnormalities?  

c.  Do the available records and lay statements demonstrate that there was ligament damage or instability in service with  gradual degradation leading to corrective surgical procedures in 1982 and that this history the cause or aggravation for the later development of arthritis, or is the current multi-joint arthritis caused entirely by other factors such as the workplace accident or aging?  

In rendering the opinions, the examiner should consider the Veteran's statements regarding the injury during service.  The examiner must not rely solely on the absence of evidence in the service treatment records to provide a negative opinion.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Thereafter, readjudicate the claim for service connection for a right ankle disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and with an opportunity to respond. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

